Exhibit 10.2

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

AGREEMENT made and entered into by and between First Avenue Networks, Inc., a
Delaware corporation, (the “Company”) and Michael Gallagher (the “Executive”) on
the 7th day of September, 2005.

 

WHEREAS, the operations of the Company and its Affiliates are a complex matter
requiring direction and leadership in a variety of arenas, including financial,
strategic planning, regulatory, community relations and others;

 

WHEREAS, the Executive is possessed of certain experience and expertise that
qualify him to provide the direction and leadership required by the Company and
its Affiliates; and

 

WHEREAS, subject to the terms and conditions hereinafter set forth, the Company
therefore wishes to employ the Executive as its Chief Executive Officer and the
Executive wishes to accept such employment;

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree:

 

1. Employment. Subject to the terms and conditions set forth in this Agreement,
the Company hereby offers and the Executive hereby accepts employment.

 

2. Term. Subject to earlier termination as hereafter provided, this Agreement
shall have an original term of one (1) year commencing on September 7, 2005 (the
“Effective Date”) and shall be automatically extended thereafter for successive
terms of one (1) year each, unless either party provides notice to the other at
least thirty (30) days prior to the expiration of the original or any extension
term that the Agreement is not to be extended. The term of this Agreement, as
from time to time extended or renewed, is hereafter referred to as “the term of
this Agreement” or “the term hereof.”

 

3. Capacity and Performance.

 

(a) During the term hereof, the Executive shall serve the Company as its Chief
Executive Officer. In addition, and without further compensation, during the
term hereof, if so elected or appointed from time to time, the Executive shall
serve as a member of the Board of Directors of the Company (the “Board”) and, if
so elected or appointed from time to time, also shall serve as a director and/or
officer of one or more of the Company’s Affiliates.

 

(b) During the term hereof, the Executive shall be employed by the Company on a
full-time basis and shall perform the duties of his position and such other
duties on behalf of the Company and its Affiliates, reasonably consistent with
his position, as may be designated from time to time by the Board or its
designee.

 

-1-



--------------------------------------------------------------------------------

(c) During the term hereof, the Executive shall devote his full business time
and his best efforts, business judgment, skill and knowledge exclusively to the
advancement of the business and interests of the Company and its Affiliates and
to the discharge of his duties and responsibilities hereunder. The Executive
shall not engage in any other business activity or serve in any industry, trade,
professional, governmental or academic position during the term of this
Agreement, except as may be expressly approved in advance by the Board in
writing. Notwithstanding the foregoing, (i) Executive may serve as a consultant
to Flarion Technologies, Inc. and any successor thereof for a period of up to 12
months from the Effective Date so long as such role does not interfere with his
performance hereunder and (ii) Executive may serve as a member of the Board of
Directors of Enterasys Networks, Inc. so long as such role does not interfere
with his performance hereunder.

 

4. Compensation and Benefits. As compensation for all services performed by the
Executive under and during the term hereof and subject to performance of the
Executive’s duties and of the obligations of the Executive to the Company and
its Affiliates, pursuant to this Agreement or otherwise:

 

(a) Base Salary. The Company shall pay the Executive a base salary at the rate
of Three Hundred and Fifty Thousand Dollars ($350,000) per annum, payable in
accordance with the payroll practices of the Company for its executives and
subject to increase from time to time by the Board, in its sole discretion. Such
base salary, as from time to time increased, is hereafter referred to as the
“Base Salary.”

 

(b) Incentive and Bonus Compensation.

 

(i) The Executive shall be considered annually by the Board for a bonus (the
“Annual Bonus”) with a target (the “Target Bonus”) of One Hundred and Fifty
Thousand Dollars ($150,000). The amount of the bonus shall be determined by the
Board, based on its assessment, in its reasonable discretion, of the Executive’s
performance and that of the Company against appropriate and reasonably
obtainable goals established annually by the Compensation Committee of the Board
after consultation with the Executive; which bonus, if any, shall be payable not
later than two and one-half months following the end of the fiscal year during
which the bonus was earned. Any bonus or incentive compensation paid to the
Executive shall be in addition to the Base Salary.

 

(ii) Executive shall be paid a signing bonus in the amount of Two Hundred
Thousand Dollars ($200,000), payable the first pay day following Executive’s
commencement of employment with the Company, in accordance with normal payroll
practices.

 

(c) Stock Options. In connection with the Executive’s appointment as President
and Chief Executive Officer, the Company shall grant to the Executive an option
(the “Option”) to purchase 1,500,000 shares of the common stock of the Company
at a price per share equal to the greater of (i) Seven Dollars ($7.00), or (ii)
Fair Market Value (as defined in the Company’s Stock Option Plan, as amended
from time to time (the “Plan”)). Twenty-five percent (25%) of the shares which
are subject to the Option shall become exercisable on the first

 

-2-



--------------------------------------------------------------------------------

anniversary of the date of grant, provided that the Executive is still employed
by the Company on such date. Thereafter, 1/36 of the unvested shares which are
subject to the Option shall become vested monthly, provided that the Executive
is still employed by the Company on each such date. The stock options granted
the Executive under this Agreement shall be subject to the Plan, to any
applicable stock option certificate, stock option agreement or shareholder
agreement and to such other restrictions as are generally applicable to stock
options issued to employees of the Company, as in effect from time to time. The
grant of the Option to the Executive is subject to the Executive signing an
acknowledgment of the terms of the applicable stock option agreement and the
Plan. The Executive shall not be eligible to receive any stock options,
restricted stock or other equity of the Company, whether under an equity
incentive plan or otherwise, except as expressly provided in this Agreement or
as otherwise expressly authorized for him individually by the Board or the
Compensation Committee.

 

(d) Vacations. The Executive shall be entitled to three (3) weeks of vacation
per year, to be taken at such times and intervals as shall be determined by the
Executive, subject to the reasonable business needs of the Company and with the
approval of the Board. Vacation shall otherwise be governed by the policies of
the Company, as in effect from time to time.

 

(e) Other Benefits. During the term hereof and subject to any contribution
therefor generally required of employees of the Company, the Executive shall be
entitled to participate in any and all employee benefit plans from time to time
in effect for employees of the Company generally, except to the extent such
plans are in a category of benefit otherwise provided to the Executive (e.g.,
severance pay). Such participation shall be subject to the terms of the
applicable plan documents and generally applicable Company policies.

 

(f) Business Expenses. The Company shall pay or reimburse the Executive for all
reasonable customary business expenses incurred or paid by the Executive in the
performance of his duties and responsibilities hereunder, subject to any maximum
annual limit and other restrictions on such expenses set by the Board and to
such reasonable substantiation and documentation as may be specified by the
Company from time to time. For up to one year following the Effective Date, the
Company shall reimburse the Executive for expenses for housing, mutually
acceptable to the parties, in Virginia.

 

5. Termination of Employment and Severance Benefits. Notwithstanding the
provisions of Section 2 hereof, the Executive’s employment hereunder shall
terminate prior to the expiration of the term hereof under the following
circumstances:

 

(a) Death. In the event of the Executive’s death during the term hereof, the
Executive’s employment hereunder shall immediately and automatically terminate.
In such event, the Company shall pay to the Executive’s designated beneficiary
or, if no beneficiary has been designated by the Executive, to his estate, (i)
the Base Salary earned but not paid through the date of termination, (ii) pay
for any vacation time earned but not used through the date of termination, (iii)
any Annual Bonus awarded for the year preceding that in which termination occurs
but unpaid on the date of termination and (iv) any business expenses incurred by
the Executive but un-reimbursed on the date of termination, provided that such
expenses and required substantiation and documentation are submitted within
ninety (90) days of termination and that such expenses are reimbursable under
Company policy (all of the foregoing, “Final Compensation”). The Company shall
have no further obligation to the Executive.

 

-3-



--------------------------------------------------------------------------------

(b) Disability.

 

(i) The Company may terminate the Executive’s employment hereunder, upon notice
to the Executive, in the event that the Executive becomes disabled during his
employment hereunder through any illness, injury, accident or condition of
either a physical or psychological nature and, as a result, is unable to perform
substantially all of his duties and responsibilities hereunder for one hundred
and eighty (180) days during any period of three hundred and sixty-five (365)
consecutive calendar days. In the event of such termination, the Company shall
have no further obligation to the Executive, other than for payment of Final
Compensation and Severance Pay, as defined below.

 

(ii) The Board may designate another employee to act in the Executive’s place
during any period of the Executive’s disability. Notwithstanding any such
designation, the Executive shall continue to receive the Base Salary in
accordance with Section 4(a) and benefits in accordance with Section 4(e), to
the extent permitted by the then-current terms of the applicable benefit plans,
until the Executive becomes eligible for disability income benefits under the
Company’s disability income plan or until the termination of his employment,
whichever shall first occur.

 

(iii) Subject to the next sentence, while receiving disability income payments
under the Company’s disability income plan the Executive shall not be entitled
to receive any Base Salary under Section 4(a) hereof, but shall continue to
participate in Company benefit plans in accordance with Section 4(e) and the
terms of such plans, until the

termination of his employment. In the event the disability income payments under
the Company’s disability income plan during the term hereof are less than
Executive’s Base Salary, the Company shall pay to Executive, in accordance with
Company’s standard payroll practices, an amount equal to Executive’s Base Salary
less the disability income payments.

 

(iv) If any question shall arise as to whether during any period the Executive
is disabled through any illness, injury, accident or condition of either a
physical or psychological nature so as to be unable to perform substantially all
of his duties and responsibilities hereunder, the Executive may, and at the
request of the Company shall, submit to a medical examination by a physician
selected by the Company to whom the Executive or his duly appointed guardian, if
any, has no reasonable objection to determine whether the Executive is so
disabled and such determination shall for the purposes of this Agreement be
conclusive of the issue. If such question shall arise and the Executive shall
fail to submit to such medical examination, the Company’s determination of the
issue shall be binding on the Executive.

 

(c) By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon notice to the Executive setting
forth in

 

-4-



--------------------------------------------------------------------------------

reasonable detail the nature of such Cause. The following, as determined by the
Board in its reasonable judgment, shall constitute Cause for termination:

 

(i) The Executive’s failure to perform (other than by reason of disability), or
serious negligence in the performance of, his material duties and
responsibilities to the Company or any of its Affiliates;

 

(ii) Material breach of Section 7, 8 or 9 hereof or breach of any fiduciary duty
owed to the Company or any of its Affiliates:

 

(iii) Fraud or embezzlement or other dishonesty which is material (monetarily or
otherwise) with respect to the Company or any of its Affiliates; or

 

(iv) Indictment, conviction or plea of nolo contendere to a felony or other
crime involving moral turpitude.

 

Upon termination of the Executive’s employment hereunder for Cause, the Company
shall have no further obligation to the Executive, other than for Final
Compensation.

 

(d) By the Company Other than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon notice to
the Executive. In the event of such termination, in addition to Final
Compensation, the Company shall provide the Executive severance pay equal to the
sum of the Base Salary at the rate in effect on the date of termination and the
Target Bonus (“Severance Pay”), payable in approximately equal installments at
the Company’s regular paydays for its executives during the period from the date
of termination through the one-year anniversary thereof; provided, however, that
if required pursuant to Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), the timing of such payments shall be adjusted as
necessary to comply with Section 409A. In addition, on the date of termination,
the Company will cause to become vested that portion of the Option which would
have vested by passage of time during the period from the date of termination
through the one-year anniversary thereof, had the Executive remained in the
employ of the Company during that period (the “Accelerated Shares”). Any
obligation of the Company to the Executive hereunder is conditioned, however, on
the Executive signing a timely and effective release of claims in the form
attached hereto as Attachment A (the “Employee Release”). The first installment
of the Severance Pay shall be due and payable at the Company’s next regular
payday which is at least five business days following the later of the effective
date of the Employee Release or the date the Employee Release, signed by the
Executive, is received by the Company, but shall be retroactive to the next
business day following the date of termination; provided, however, that if
required by Section 409A, the first installment of the Severance Pay shall be
due and payable at the Company’s first regular payday as permitted pursuant to
Section 409A. Also, although vested on the date of termination, the Accelerated
Shares shall not be exercisable until the later of the effective date of the
Employee Release or the date the Employee Release, signed by the Executive, is
received by the Company.

 

(e) By the Executive for Good Reason. The Executive may terminate his employment
hereunder for Good Reason, upon notice to the Company setting forth in
reasonable

 

 

-5-



--------------------------------------------------------------------------------

detail the nature of such Good Reason. The following shall constitute Good
Reason for termination by the Executive:

 

(i) Failure of the Company to continue the Executive in the position, and with
the title of Chief Executive Officer of the Company; provided, however, that the
Company’s failure to continue the Executive’s appointment or election as a
director or officer of any of its Affiliates or a change in reporting
relationships resulting from the direct or indirect control of the Company (or a
successor corporation) by another corporation shall not constitute “Good
Reason;” and

 

(ii) Failure of the Company to provide the Executive cash compensation and
benefits in accordance with the terms of Section 4 hereof, excluding any failure
which is cured within ten (10) business days following notice from the Executive
specifying in detail the nature of such failure.

 

In the event of termination in accordance with this Section 5(e), the Executive
will be entitled to the same Severance Pay and Accelerated Shares he would have
been entitled to receive had the Executive been terminated by the Company other
than for Cause in accordance with Section 5(d) above; provided that the
Executive satisfies all conditions to such entitlement, including without
limitation the signing of a timely and effective Employee Release.

 

(f) By the Executive Other than for Good Reason. The Executive may terminate his
employment hereunder at any time other than for Good Reason upon sixty (60)
days’ notice to the Company; provided, however, that the Company may elect to
waive all or any portion of such notice, in which event the Company will pay the
Executive the Base Salary for any portion of the first sixty (60) days of such
notice waived. The Company shall have no further obligation to the Executive,
other than for any Final Compensation due to him.

 

(g) Upon a Change of Control. If a Change of Control occurs, any and all
outstanding options granted to the executive under this Agreement that have not
yet become vested and exercisable shall, without any further action by the
Company, the Board of Directors or the Compensation Committee, accelerate and
become vested and exercisable six (6) months following the date of such Change
of Control provided that the Executive remains employed by the Company during
such six (6) month period. If the Executive’s employment is earlier terminated
during such six (6) month period without Cause following a Change of Control,
all outstanding unvested options granted under this Agreement shall immediately
vest and become exercisable upon termination.

 

For the purposes of this Agreement, Change of Control shall mean (i) the sale or
transfer of all or substantially all of the Company’s assets, (ii) a
reorganization, recapitalization, consolidation or merger where the voting
securities of the Company outstanding immediately preceding such transaction, or
the voting securities issued in exchange for or with respect to the voting
securities of the Company outstanding immediately preceding such transaction,
represent 50% or less of the voting power of the surviving entity following the
transaction, or (iii) a transaction or series of related transactions which
results in the acquisition of more than 50% of the Company’s outstanding voting
power by a single person or entity or by a group of persons

 

-6-



--------------------------------------------------------------------------------

and/or entities acting in concert; provided, that a transaction principally for
the purpose of reorganizing the Company into a holding company structure or
reincorporating the Company in another jurisdiction shall not constitute a
“Change of Control.” Notwithstanding the foregoing, to the extent necessary to
comply with Section 409A, in the case of any payment under this Agreement that
in the determination of the Company would be considered “nonqualified deferred
compensation” subject to Section 409A and as to which, in the determination of
the Company, the requirements of Section 409A(a)(2)(A)(v) would apply, an event
or occurrence described above shall be considered a “Change of Control” only if
it also constitutes a change in ownership or effective control of the Company,
or a change in ownership of the Company’s assets, described in Section
409A(a)(2)(A)(v).

 

6. Effect of Termination. The provisions of this Section 6 shall apply to any
termination, whether due to the expiration of the term hereof, pursuant to
Section 5 or otherwise.

 

(a) Payment by the Company of any amounts that may be due the Executive in each
case under the applicable termination provision of Section 5 shall constitute
the entire obligation of the Company to the Executive.

 

(b) Except for any right to continue participation in the Company’s group health
or dental plan at the Executive’s cost under COBRA or other applicable law, the
Executive’s participation in Company benefits shall terminate pursuant to the
terms of the applicable benefit plans based on the date of termination of the
Executive’s employment, without regard to any continuation of Base Salary or
other payment to the Executive following such date of termination.

 

(c) Provisions of this Agreement shall survive any termination if so provided
herein or if necessary or desirable to accomplish the purposes of other
surviving provisions, including without limitation the obligations of the
Executive under Sections 7, 8 and 9 hereof. The obligations of the Company under
Sections 5(d), 5(e), 5(f) and 5(g) hereof are expressly conditioned upon the
Executive’s continued full performance of obligations under Sections 7, 8 and 9
hereof. The Executive recognizes that, except as expressly provided in Section
5(d) or 5(e) or 5(f), no compensation is earned after termination of employment.

 

7. Confidential Information.

 

(a) The Executive acknowledges that the Company and its Affiliates continually
develop Confidential Information; that the Executive may develop Confidential
Information for the Company and its Affiliates; and that the Executive may learn
of Confidential Information during the course of employment. The Executive will
comply with the policies and procedures of the Company and its Affiliates for
protecting Confidential Information and shall not disclose to any Person or use,
other than as required by applicable law or for the proper performance of his
duties and responsibilities to the Company and its Affiliates, any Confidential
Information obtained by the Executive incident to his employment or other
association with the Company or any of its Affiliates. The Executive understands
that this restriction shall continue to apply after his employment terminates,
regardless of the reason for such termination, for a period of three (3) years.
Further, the Executive agrees to provide prompt notice to the Company

 

-7-



--------------------------------------------------------------------------------

of any required disclosure of Confidential Information sought pursuant to
subpoena, court order or any other legal requirement and to provide the Company
a reasonable opportunity to seek protection of the Confidential Information
prior to any such disclosure.

 

(b) All documents, records, tapes and other media of every kind and description
relating to the business, present or otherwise, of the Company or any of its
Affiliates and any copies, in whole or in part, thereof (the “Documents”),
whether or not prepared by the Executive, shall be the sole and exclusive
property of the Company and its Affiliates. The Executive shall safeguard all
Documents and shall surrender to the Company at the time his employment
terminates, or at such earlier time or times as the Board or its designee may
specify, all Documents then in the Executive’s possession or control.

 

8. Assignment of Rights to Intellectual Property. The Executive agrees to
maintain accurate and complete contemporaneous records of, and shall immediately
and fully disclose and deliver to the Company, all Intellectual Property, as
defined below. The Executive hereby assigns and agrees to assign to the Company
(or as otherwise directed by the Company) his full right, title and interest in
and to all Intellectual Property. The Executive agrees to execute any and all
applications for domestic and foreign patents, copyrights and other proprietary
rights and do such other acts (including, among others, the execution and
delivery of instruments of further assurance or confirmation) requested by the
Company to assign the Intellectual Property to the Company and to permit the
Company to enforce any patents, copyrights and other proprietary rights in the
Intellectual Property. The Executive will not charge the Company for time spent
in complying with these obligations. All copyrightable works that the Executive
creates shall be considered “work made for hire” and shall, upon creation, be
owned exclusively by the Company.

 

9. Restricted Activities. The Executive agrees that some restrictions on his
activities during and after his employment are necessary to protect the
goodwill, Confidential Information and other legitimate interests of the Company
and its Affiliates:

 

(a) While the Executive is employed by the Company and for the twelve months
immediately following termination of his employment (in the aggregate, the
“Non-Competition Period”), the Executive shall not, directly or indirectly,
whether as owner, partner, investor, consultant, agent, employee, co-venturer or
otherwise, compete with the Company or any of its Serviced Affiliates within any
area of the United States covered by the Company’s spectrum licenses (the
“Restricted Area”). Specifically, the Executive agrees not to engage in any
manner in any activity that is directly competitive with the business of the
Company or any of its Serviced Affiliates as conducted at the time of
Executive’s departure from the Company. For the purposes of this Section 9, the
business of the Company and its Serviced Affiliates shall include the provision
of fixed broadband wireless services for mobile backhaul, bypass and fiber
extensions in the United States. For purposes of this Agreement, “Serviced
Affiliates” means those Affiliates of the Company for which the Executive has
provided services or as to which he has had access to Confidential Information.

 

(b) The Executive agrees that, except as set forth in Section 3(c) hereof,
during his employment with the Company, he will not undertake any outside
activity, whether or

 

-8-



--------------------------------------------------------------------------------

not competitive with the business of the Company or its Subsidiaries, that could
reasonably give rise to a conflict of interest or otherwise interfere with his
duties and obligations to the Company or any of its Affiliates.

 

(c) The Executive further agrees that during the Non-Competition Period, the
Executive will not hire or attempt to hire any employee of the Company or any of
its Serviced Affiliates, assist in such hiring by any person, or encourage any
such employee to terminate his or her relationship with the Company or any of
its Serviced Affiliates; provided, however, that the foregoing will not apply to
any employee that has terminated his or her employment relationship with the
Company or any of its Serviced Affiliates, as applicable, at least six months
prior to the date on which the Executive’s employment relationship with the
Company is terminated. The Executive further agrees that during the
Non-Competition Period, the Executive will not solicit any customer or vendor of
the Company or any of its Serviced Affiliates to terminate or diminish its
relationship with them, or, in the case of a customer, to conduct with any
Person any business or activity which such customer conducts immediately prior
to Executive’s departure with the Company or any of its Serviced Affiliates.

 

10. Enforcement of Covenants. The Executive acknowledges that he has carefully
read and considered all the terms and conditions of this Agreement, including
the restraints imposed upon him pursuant to Sections 7, 8 and 9 hereof. The
Executive agrees that those restraints are necessary for the reasonable and
proper protection of the Company and its Affiliates and that each and every one
of the restraints is reasonable in respect to subject matter, length of time and
geographic area. The Executive further acknowledges that, were he to breach any
of the covenants contained in Sections 7, 8 or 9 hereof, the damage to the
Company would be irreparable. The Executive therefore agrees that the Company,
in addition to any other remedies available to it, shall be entitled to
preliminary and permanent injunctive relief against any breach or threatened
breach by the Executive of any of said covenants, without having to post bond.
The parties further agree that, in the event that any provision of Section 7, 8
or 9 hereof shall be determined by a court of competent jurisdiction to be
unenforceable by reason of its being extended over too great a time, too large a
geographic area or too great a range of activities, such provision shall be
deemed to be modified to permit its enforcement to the maximum extent permitted
by law.

 

11. Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound and that the Executive is not now subject to
any covenants against competition or similar covenants or any court order or
other legal obligation that would affect the performance of his obligations
hereunder. The Executive will not disclose to or use on behalf of the Company
any proprietary information of a third party without such party’s consent.

 

-9-



--------------------------------------------------------------------------------

12. Definitions. Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section and as provided
elsewhere herein. For purposes of this Agreement, the following definitions
apply:

 

(a) “Affiliates” means (i) all subsidiaries of the Company, and (ii) any Person
holding all or substantially all of the voting power of the Company.

 

(b) “Confidential Information” means any and all information of the Company and
its Affiliates that is not generally known by Persons with whom they compete or
do business, or with whom any of them plans to compete or do business and any
and all information, publicly known in whole or in part or not, which, if
disclosed by the Company or and of its Affiliates would assist in competition
against them. Confidential Information includes without limitation such
information relating to (i) the development, research, testing, manufacturing,
marketing and financial activities of the Company and its Affiliates, (ii) their
products and services, (iii) the costs, sources of supply, financial performance
and strategic plans of the Company and its Affiliates, (iv) the identity and
special needs of the customers of the Company and its Affiliates and (v) the
people and organizations with whom the Company and its Affiliates have business
relationships and the nature and substance of those relationships. Confidential
Information also includes any information that the Company or any of its
Affiliates has received, or may receive hereafter, belonging to customers or
others with any understanding, express or implied, that the information would
not be disclosed.

 

(c) “Intellectual Property” means any invention, formula, process, discovery,
development, design, innovation or improvement (whether or not patentable or
registrable under copyright statutes) made, conceived, or first actually reduced
to practice by the Executive solely or jointly with others, during his
employment by the Company; provided, however, that, as used in this Agreement,
the term “Intellectual Property” shall not apply to any invention that the
Executive develops on his own time, without using the equipment, supplies,
facilities or trade secret information of the Company, unless such invention
relates at the time of conception or reduction to practice of the invention (a)
to the business of the Company, (b) to the actual or demonstrably anticipated
research or development of the Company or (c) results from any work performed by
the Executive for the Company.

 

(d) “Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than the Company or any of its Affiliates.

 

14. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

 

15. Assignment. Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the consent of
the Executive in the event that the Company shall hereafter affect a
reorganization, consolidate with, or merge into, any Person or

 

-10-



--------------------------------------------------------------------------------

transfer all or substantially all of its properties or assets to any Person.
This Agreement shall inure to the benefit of and be binding upon the Company and
the Executive, their respective successors, executors, administrators, heirs and
permitted assigns.

 

16. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

17. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

 

18. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national delivery service or
deposited in the United States mail, postage prepaid, registered or certified,
and addressed to the Executive at his last known address on the books of the
Company or, in the case of the Company, at its principal place of business,
attention of the Chair of the Board, or to such other address as either party
may specify by notice to the other actually received.

 

19. Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior communications, agreements and
understandings, written or oral, with respect to the terms and conditions of the
Executive’s employment.

 

20. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company.

 

21. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

 

22. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

 

23. Governing Law. This is a Delaware contract and shall be construed and
enforced under and be governed in all respects by the laws of the Delaware,
without regard to the conflict of laws principles thereof.

 

24. Consent to Jurisdiction. Each of the parties agrees that all actions, suits
or proceedings arising out of or based upon this Agreement or the subject matter
hereof shall be brought and maintained in any state or federal court in or of
the State of Delaware; provided,

 

-11-



--------------------------------------------------------------------------------

however, that the Company also may bring any such action, suit or proceeding
against the Executive in any other jurisdiction in which the Executive is
subject to personal jurisdiction. Each of the parties hereto by execution hereof
(i) hereby irrevocably submits to such jurisdiction for the purpose of any
action, suit or proceeding arising out of or based upon this Agreement or the
subject matter hereof and (ii) hereby waives to the extent not prohibited by
applicable law, and agrees not to assert, by way of motion, as a defense or
otherwise, in any such action, suit or proceeding, any claim that he or it is
not subject personally to the jurisdiction of the above-named courts; that he or
it is immune from extraterritorial injunctive relief or other injunctive relief;
that his or its property is exempt or immune from attachment or execution; that
any such action, suit or proceeding may not be brought or maintained in one of
the above-named courts; that any such action, suit or proceeding brought or
maintained in one of the above-named courts should be dismissed on grounds of
forum non conveniens, should be transferred to any court other than one of the
above-named courts, should be stayed by virtue of the pendency of any other
action, suit or proceeding in any court other than one of the above-named
courts, or that this Agreement or the subject matter hereof may not be enforced
in or by any of the above-named courts. Each of the parties hereto hereby
consents to service of process in any such suit, action or proceeding in any
manner permitted by the laws of the State of Delaware or such other jurisdiction
in which the Company may bring an action hereunder; agrees that service of
process by registered or certified mail, return receipt requested, at the
address specified in or pursuant to Section 18 is reasonably calculated to give
actual notice; and waives and agrees not to assert by way of motion, as a
defense or otherwise, in any such action, suit or proceeding any claim that
service of process made in accordance with Section 18 does not constitute good
and sufficient service of process. The provisions of this Section 24 shall not
restrict the ability of any party to enforce in any court any judgment obtained
in a federal or state court of the State of Delaware.

 

[Signature page immediately follows.]

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first above written.

 

THE EXECUTIVE:    FIRST AVENUE NETWORKS, INC.

/s/ Michael Gallagher

--------------------------------------------------------------------------------

   By:  

/s/ Richard L. Shorten, Jr.

--------------------------------------------------------------------------------

Michael Gallagher        Richard L. Shorten, Jr.          Chairman

 

-13-